Opinión de conformidad emitida por
el Juez Asociado Se-ñor Martínez Torres,
a la cual se unieron los Jueces Aso-ciados Señor Rivera García y Señor Feliberti Cintrón.
Estoy de acuerdo con la Sentencia emitida por el Tribunal hoy, en la que se desestima la demanda de impugna-*843ción de paternidad presentada por el Sr. Luis O. Rodríguez. Según surge del propio texto de la Ley Núm. 215-2009, 31 LPRAsecs. 461-465, el término de caducidad de seis meses para ejercer la acción de impugnación de paternidad comenzó a transcurrir a partir de la aprobación del referido estatuto, es decir, el 29 de diciembre de 2009. Así, ese periodo concluyó el 28 de junio de 2010. Dado que el recurso de epígrafe fue presentado tardíamente el 28 de julio de 2010, procede su desestimación.
I
A pesar de que nuestra Sentencia expone los hechos per-tinentes de este caso, me parece importante destacar cier-tos asuntos que dan origen a la controversia que hoy atendemos. El 29 de diciembre de 2009 se aprobó la Ley Núm. 215-2009, supra, la cual enmendó los Artículos 113, 114, 115, 116 y 117 del Código Civil de Puerto Rico. En lo pertinente a este caso, se enmendó el Art. 117 para que leyese de la forma siguiente:
La acción para impugnar la presunción de paternidad o de maternidad, por parte del padre o madre legal, deberá ejerci-tarse dentro del plazo de caducidad de seis meses, contados a partir de la fecha de que advenga en conocimiento de la in-exactitud de la filiación o a partir de la aprobación de esta ley, lo que sea mayor. (Énfasis suplido). 31 LPRA see. 465.
Por su parte, el Art. 7 de la Ley Núm. 215-2009 dispuso que la “[l]ey entrará en vigor treinta (30) días después de su aprobación”.
El 28 de julio de 2010, el señor Rodríguez Quintana pre-sentó una acción de impugnación de paternidad en contra de la señora Rivera Estrada al amparo de la Ley Núm. 215-2009. El 1 de abril de 2011 se enmendó la demanda para incluir como partes demandadas a los menores y al señor Díaz Gómez. Luego de varios incidentes procesales muy bien recogidos en la opinión mayoritaria, el Tribunal de Pri-*844mera Instancia emitió una resolución en la que permitió la enmienda a la demanda con efecto retroactivo. Además, de-terminó que como la Ley Núm. 215-2009 entró en vigor el 28 de enero de 2010, el término de seis meses se debía calcular a partir de esa fecha, por lo que la demanda del señor Ro-dríguez Quintana fue presentada oportunamente.
Insatisfechos, la Procuradora de la Familia y la señora Rivera Estrada acudieron ante el Tribunal de Apelaciones y alegaron que el foro primario erró al determinar que el término de caducidad de seis meses había comenzado a transcurrir en la misma fecha en que entró en vigor la Ley Núm. 215-2009 y no al momento de su aprobación. Tam-bién alegaron que el Tribunal de Primera Instancia erró al permitir la enmienda a la demanda para incluir a los me-nores, puesto que en ese momento el término de caducidad ya había transcurrido.
El Tribunal de Apelaciones emitió una resolución en la que confirmó el dictamen del Tribunal de Primera Instancia. En particular, determinó que procedía la en-mienda debido a que en realidad se trataba de un defecto de forma en el epígrafe, pues se infería de las alegaciones que los menores eran parte del pleito desde el principio. En cuanto a cuándo comenzó a transcurrir el término de cadu-cidad de seis meses, el Tribunal de Apelaciones concluyó que como la Ley Núm. 215-2009 fue promulgada por el Secreta-rio de Estado el 5 de enero de 2010, esta entró en vigor transcurridos treinta días, contados a partir de esa fecha. Según el foro apelativo intermedio, era a partir de ese mo-mento que se debía calcular el término de caducidad de seis meses, por lo que en este caso la demanda se presentó oportunamente.
Inconformes con esa determinación del Tribunal de Ape-laciones, la Procuradora de la Familia y la señora Rivera Estrada acuden ante este Foro y nos solicitan que revoque-mos la determinación del foro apelativo intermedio. El 28 de junio de 2013 consolidamos ambas solicitudes y expedimos el auto.
*845II
Conforme a nuestro esquema constitucional, una vez un proyecto de ley es aprobado por la Asamblea Legislativa, se remite al Gobernador y se convierte en ley si este lo firma o no lo devuelve con sus objeciones a la cámara de origen dentro de los diez días de haberlo recibido. Const. PR, Art. Ill, Sec. 19, LPRA, Tomo 1. Es en ese momento en que se entiende que la ley ha sido aprobada. Sin embargo, eso no significa que la ley entra en vigor inmediatamente.
El término vigencia se refiere al momento en que una ley es efectiva. I. Rivera García, Diccionario de Términos Jurí-dicos, 2da ed., Orford, Equity Pub. Corp., 1985, pág. 314. Sobre ese particular, la Constitución de Puerto Rico esta-blece que “[l]as leyes deberán ser promulgadas conforme al procedimiento que se prescriba por ley y contendrán sus propios términos de vigencia”. Const. PR, Art. VI, Sec. 5, LPRA, Tomo 1, ed. 2008, pág. 426. Por eso, “es a la Asam-blea Legislativa a quien le compete establecer la fecha de vigencia de las leyes aprobadas”. Herrero y otros v. E.L.A., 179 DPR 277, 298 (2010).
Así, “las leyes comienzan a regir cuando en ellas así se establezca expresa o tácitamente, bien con referencia a una fecha de calendario, o bien con referencia a algún otro dato”. (Enfasis suprimido). Herrero y otros v. ELA, supra, citando a González v. Merck, 166 DPR 659, 675 (2006). De esta forma, la Asamblea Legislativa puede disponer que la vigencia de una ley sea inmediata con su aprobación o que sea aplazada por un término específico (también conocido como vigencia diferida). íd. Por otro lado, el Art. 3 del Código Civil de Puerto Rico, 31 LPRA see. 3, dispone que las leyes pueden tener efecto retroactivo cuando así se disponga expresa-mente por la Asamblea Legislativa. En fin, determinar en qué momento una ley entrará en vigor “es parte inherente de la facultad de la Asamblea Legislativa de aprobar las leyes y dependerá del juicio del legislador [...]”. Herrero y otros v. ELA, supra, págs. 298-299.
*846Por otro lado, cuando el texto de una ley es claro y libre de ambigüedades, debemos ceñirnos al mismo, pues “es la expresión por excelencia de toda la intención legislativa”. S.L.G. Rodríguez Rivera v. Bahía Park, 180 DPR 340, 355 (2010). En esos casos, no debemos menospreciar el texto claro de la ley “bajo el pretexto de cumplir con su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14. Por eso, al interpretar una ley tenemos que darle “efecto a todas sus disposiciones!,] sin omitir ninguna”. (Enfasis suplido). R.E. Bernier Santiago y J. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, Vol. I, pág. 317.
En esa misma línea, es norma conocida que “el Legis-lador no hace cosas inútiles”. García v. Tribunal Superior, 91 DPR 153, 156 (1964). Tampoco “escribe cosas redundantes!; todo] lo que ha dicho ha sido por alguna ra-zón y a todo lo que ha expresado debe dársele efecto [...]”. (Énfasis suplido). Bernier y Cuevas Segarra, op. cit., pág. 316. Cuando el legislador utiliza un lenguaje diferente en distintas partes de una ley en “relación al mismo asunto, se presume que se intentó un significado distinto”. Id., pág. 335.
III
En el presente caso, el texto del Art. 117 del Código Civil (Art. 5 de la Ley Núm. 215-2009, 31 LPRA see. 465) es claro y libre de ambigüedades. Allí se dispuso que el tér-mino de caducidad de seis meses comenzaría a transcurrir a partir de la aprobación de la Ley Núm. 215-2009, es de-cir, desde el momento en que el Gobernador le estampara su firma. Esa fue la voluntad expresa del legislador.
El Gobernador firmó la Ley Núm. 215-2009 el 29 de diciembre de 2009 y, de acuerdo al texto del propio estatuto, es desde ese momento que debe computarse el término de caducidad de seis meses. Esa conclusión no es absurda. *847Este Tribunal ha dejado claro que “si el legislador ha dese-ado tales resultados y no hay margen en el texto de la ley para imputar [le] otra intención que sea más racional y justa, los tribunales no deben imponer su propio criterio, de justicia y razonabilidad, y deberían entonces respetar la voluntad legislativa”. (Énfasis suplido). Atiles, Admor. v. Comisión Industrial, 77 DPR 16, 20 (1954). Lo que sería desatinado es resolver lo contrario e ignorar el texto apro-bado por el legislador. No podemos, mediante fíat judicial, dejar sin efecto una parte de la Ley Núm. 215-2009.
El Tribunal de Apelaciones resolvió que el término de ca-ducidad de seis meses se computa desde que la Ley Núm. 215-2009 entró en vigor, es decir, treinta días luego de su aprobación. Para adoptar ese análisis, tendríamos que apar-tarnos del texto del estatuto e igualar los términos “aproba-ción” y “vigencia”, los cuales fueron expresamente utilizados por el legislador en distintas partes de la Ley Núm. 215-2009 con una intención diferente. El término “aprobación” fue utilizado para referirse al momento en que se debe co-menzar a contar los seis meses del término de caducidad, mientras que el término “vigencia” fue utilizado para refe-rirse al momento en que el estatuto comenzaría a ser efectivo. Si el legislador hubiera querido que la ley entrara en vigor al momento de su aprobación o que el término de caducidad se calculara a partir de la vigencia de la ley, así lo habría hecho constar en el texto de la ley. Pero ese no es el caso. Por eso, no nos encontramos ante una contradicción interna en el texto del estatuto que amerite nuestra inter-vención para “resolver tal contradicción a base del estable-cimiento de la intención auténtica del legislador”. Clínica Juliá v. Sec. de Hacienda, 76 DPR 509, 521 (1954).
Es conveniente recordar que “[e]l juez es un intérprete, y no un creador”. Clínica Juliá v. Sec. de Hacienda, supra. Por eso, cuando “el lenguaje [de una ley] es tan inequívoco que postula un solo significado, un sentido cabal de humil-dad y autodisciplina judicial requiere la aplicación de la *848voluntad, legislativa. [...] Ese es un postulado del honor judicial”. (Enfasis suplido). Id.
Claro está, la consecuencia del lenguaje utilizado por el legislador es que una vez la Ley Núm. 215-2009 entró en vigor, el término remanente para presentar una demanda de impugnación de paternidad era de cinco meses, puesto que ya habían transcurrido los primeros treinta días del término de seis meses. Esa fue la intención del legislador y es lo que se nfiere del texto claro del estatuto. Por eso, no nos encontramos ante una laguna que amerite otra inter-pretación para llegar a otro resultado.
No nos corresponde enmendar la ley. Por todo lo anterior, entiendo que el término de caducidad de seis meses comenzó a transcurrir el 29 de diciembre de 2009 y concluyó el 28 de junio de 2010. Dado que la demanda de epígrafe se presentó el 28 de julio de 2010, debe desestimarse porque se presentó fuera del término establecido por el legislador.
IV
Por los fundamentos antes expuestos, estoy de acuerdo con la Sentencia mediante la cual se revoca al Tribunal de Apelaciones y se ordena la desestimación de la demanda de impugnación de paternidad al amparo de la Ley Núm. 215-2009. La demanda se presentó fuera de término.